Citation Nr: 1744772	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-02 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1971 to August 1976 and his decorations include the Master Parachute Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that in January 2009, within one year of the December 2008 rating decision on appeal, the RO received new evidence in the form of a VA examination.  Thus, the December 2008 rating decision did not become final, and the appeal remains pending since December 26, 2002.  See 38 C.F.R. § 3.156(b).

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.

The Board notes that in a June 2017 rating decision, the RO granted service connection for PTSD effective May 12, 2017.  The Board has bifurcated the claims of entitlement to service connection for PTSD and entitlement to service connection for a psychiatric disability, other than PTSD.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176   (2009) (en banc) (holding that it is permissible for VA to bifurcate a claim for benefits).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the June 2017 Board hearing, the Veteran testified that his psychiatric conditions are related to service and/or are secondary to his service-connected disabilities based on two theories of entitlement.  First, he contends that the cognitive disorder is due to boxing injuries during service.  Second, he contends that his psychiatric disabilities are secondary to his service-connected physical disabilities, principally his sleep apnea.  See June 2017 hearing transcript, p. 3-6.  The Veteran's other service-connected disabilities are residuals of cold injuries in all four extremities, obstructive deviated septum, left brachial plexitis, and symptoms and scar status post varicocelectomy.  

A September 2002 private psychiatric evaluation Dr. Sims diagnosed a cognitive disorder and opined that it is possible the cognitive damage is due to past boxing injuries to his head and several broken noses.  In an August 2004 private treatment record, Dr. Murphy concluded that the Veteran has obstructive sleep apnea caused by his deviated septum, and that condition caused his symptoms of tiredness and memory loss.  In an April 2010 private neurology examination, Dr. Frye diagnosed cognitive disorder and determined it is highly likely that the Veteran's cognitive deficits are a reflection of his underlying history of sleep apnea.  In May 2010, Dr. Waters also determined the Veteran's memory concerns are likely related to his obstructive sleep apnea syndrome.  She noted that even though he is compliant with treatment for his sleep disordered breathing, his cognitive complaints remain, and may be irreversible.

In addition to cognitive disorder, the Veteran has been diagnosed with depression.  See October 2001 Summa Health System private treatment record; September and October 2014 VA treatment records.

The Board finds that a VA examination is necessary to diagnose all psychiatric disabilities and opine whether any psychiatric disability, other than PTSD, is related to service or a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his psychiatric disability(ies), other than PTSD.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of psychiatric disabilities, other than PTSD, to include any family, friends, associates or treatment providers.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating with the file any pertinent, outstanding records, schedule the Veteran for an appropriate VA psychiatric examination.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner must: 

a. Diagnose all psychiatric disabilities, other than PTSD.

b. Opine whether it is at least as likely as not that any psychiatric disability(ies), other than PTSD, is related to or had its onset during service.

c. Opine whether it is at least as likely as not that any psychiatric disability(ies), other than PTSD, was caused or aggravated (chronically worsened) by any service-connected disability, to include sleep apnea, residuals of cold injuries in all four extremities, obstructive deviated septum, left brachial plexitis, and symptoms and scar status post varicocelectomy right and/or left knee conditions.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  The examiner should acknowledge the Veteran's diagnosis of cognitive disorder and depression and the positive nexus opinions from his private treatment providers, Dr. Sims, Dr. Murphy, Dr. Frye, and Dr. Waters.  If the examiner cannot provide an opinion without resorting to speculation, that should be explained. 

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

